DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Response to Arguments
It should be noted that the Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
The applicant did not address the claim objections and the rejection of claim 2 under 35 U.S.C. § 112.
Applicant’s arguments pertaining to the amendments changing the scope of the claims, with respect to the rejection(s) of claim(s) 2 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The examiner believes that the amendment affecting the scope of the claims overcomes the prior art used in the rejection(s) above. Therefore, the rejection(s) of claims(s) 2 under 35 U.S.C. § 103 has/have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art.

	
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
(Claim 1 & Claim 2)(ln. 6-7) : “a grid layout” is mentioned twice. The examiner assumes that based on the context and the specification the applicant means “the grid layout” in the second instance of “a grid layout”. Applicant is kindly requested to amend claims to clarify that it is in fact the same “grid layout” introduced in the earlier iteration of step b. 
(Claim 1 & Claim 2)(ln. 12-13): It is not entirely clear what applicant means with “the same grid cell” as this was not defined earlier. It is assumed that the applicant means that the user selects a predetermined number of grid cells by repeating steps a-c. For this reason it would be suggested to amend this limitation to state: “repeating steps a to c a predetermined number of times;”. 
(Claim 1 & Claim 2)(ln. 14-15): It is suggested to put step e either before step d as it is not clear what is meant with “the unique value”, alternatively, the applicant may set of unique values associated with the one or more grid cells selected in steps a-d along with the current image in the user account”. 
(Claim 1 & Claim 2)(ln. 18-23): It is suggested to amend the limitation to recite: “g. repeating steps a-f a second predetermined number of times;”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the predetermined number during authentication" in step i of claim 2. The only mention of predetermined number is “a predetermined number of unique values”, and it is not entirely how this relates to “the predetermined number during authentication”. Rather, the examiner believes based on the context of the claim that the applicant intended to mean how many images are shown. Applicant is kindly requested to amend claim 2 to clearly recite this feature. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120005483 A1 (hereinafter "Patvarczki"), and further in view of US 2010/0325721 A1 (hereinafter “Bandyopadhyay”) and in view of US 20100229223 A1 (hereinafter “Shepard”).

Regarding claim 2:
Patvareczki discloses:
A method to authenticate a user, the method comprising:
a. displaying, by a device, a current image that represents an image, of a multitudes of images associated with said user, wherein the multitudes of images are stored in a user account stored in a datastore and each image of the multitudes of images is associated with a unique value (Patvareczki in Fig. 1, 3, 5-7, demonstrates “displaying … a current image” (map of the world), and further in ¶27 discloses: “…the screen 10 presents an image 12 that is separated into sections 14a … image 12 can be any kind of graphic item, such as a photograph, an abstract pattern, a drawing, etc.”, furthermore in ¶38 Patvarecski discloses how a plurality of images are stored in a user account in a datastore: “… screen 70 shows a number of predefined images, as at 72, that the user can choose from. A Randomize Images button 74 provides a way to randomly present the predefined images. A Load Image button 76 provides a way for the user to install personal images, rather than being limited to the predefined images. Images provided by the user can be stored locally on the electronic device, uploaded for storage on the authentication server, or stored on a portable device, such as a flash drive, for carrying to the place of login by the user, as described below” );
b. dividing said current image into a grid layout (Patvarecski discloses dividing an image into a grid layout, see Fig. 3, 4, 6 and 7, furthermore, ¶27, 32, 34-37, 53 all disclose how an image is divided into a grid layout), wherein dividing into a grid layout said current image comprises dividing said current image into a set of grid cells that comprises a plurality of grid cells representing said current image (Patvarecski discloses dividing an image into a grid cells, see Fig. 3, 4, 6 and 7, furthermore, ¶27, 32, 34-37, 53 all disclose how an image is divided into grid cells) and each grid cell from said set of grid cells being associated with a unique value of a set of unique values of a plurality of values (in ¶41, Patvarecski teaches how the grid coordinates of the selected sections are used in combination with a hash function to create the user’s unique code: “The account creation routine applies a predetermined cryptographic hash function--secure hash and message digest algorithms such as SHA256, SHA384 and SHA512 (defined in Federal Information Processing Standards Publication 180-2) with an optional salt--on the coordinates of the sequence of sections 26 to generate the user's account code.”, the coordinates of the grid cells would constitute unique values being associated with the grid cells);
c. selecting, by the user, a grid cell from the set of grid cells (Patvarecski discloses how the user selects grid cells from the displayed image in ¶40: “…the user generates the sequence by triggering image sections 26 in the desired order, as at 208. For example, the user may generate a sequence by triggering section 26d, section 26a, section 26c, and section 26b, respectively…”); 
d. generating a set of ordered unique values comprising a unique value associated with said selected grid cell (Patvarecski in ¶41 discloses how unique values are associated with the selected grid cells: “After triggering each section 26 of the user's sequence in the correct order, the user clicks the OK button 38 to return to the account creation screen. The account creation routine applies a predetermined cryptographic hash function--secure hash and message digest algorithms such as SHA256, SHA384 and SHA512 (defined in Federal Information Processing Standards Publication 180-2) with an optional salt--on the coordinates of the sequence of sections 26 to generate the user's account code.”);
e. storing said set of ordered unique values in memory (Patvarecski in ¶42 discloses how the selected sequence is stored in the account of a user: “The account code is stored with the user's account information where it can be accessed by the service that authenticates users.”);
and authenticating said user by matching said stored set of ordered unique values to a set of generated ordered unique values (Patvarecski in ¶51-52 discloses how the user needs to select the same sections of the image to authenticate said user: “…the user triggers the sections 14 in the appropriate order for authentication, as at 268, and then clicks the Login button 20. For the authentication to be successful, the user must trigger the correct sequence on the presented image 12.”), wherein the set of generated ordered unique values is generated by concatenating unique values associated with the images displayed in steps a and the multitudes of steps f, wherein the images displayed in steps a and the multitudes of steps f are stored in the user account (Patvarescki discloses in ¶41,42, 51, 52 how the user needs to select the correct sequences of grids, and the coordinates of the grids are then used in a hashing algorithm to create the unique passcode that is then used for authentication).
 
Patvareczki does not disclose the following limitation taught by Bandyopadhyay:
f. updating the display by setting said current image to a new image, of the multitudes of images associated with said user, received by the device from a server (Bandyopadhyay discloses using multiple images for authentication, permitting the user to pick regions from one image and then picking regions from a different image: “For example, the user may select a defined zone from four separate images. In this embodiment, once a portion or zone is selected on a first image by the user, a second image is presented, and after a portion or zone is selected on the second image by the user, a third image is presented, etc.”);
g. repeating step b to obtain a set of grid cells associated with said new image (Patvareczki discloses step b, but it is Bandyopadhyay that teaches the concept of using multiple images (i.e. “new image”));
h. selecting, by the user, a grid cell from the set of grid cells associated with said new image to concatenate a unique value associated with said selected grid cell from the set of grid cells associated with said new image to said set of ordered unique values previously stored in memory (Patvareczki discloses step c and d which are illustrated in step h as selecting grid cells, but it is Bandyopadhyay that teaches the concept of multiple images (i.e. “new image”));
i. repeating steps f through h until said stored set of ordered unique values has a predetermined number of unique values (Patvareczki discloses step b, but it is Bandyopadhyay that teaches the concept of multiple images (i.e. “new image”)).

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[s]imple substitution of one known element for another to obtain predictable results” (see MPEP 2143).
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to substitute Patvareczki’s single image based authentication system with Bandyopadhyay’s  multiple image based system of authentication, and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, increasing the authentication possibilities by spanning the sequence of grids that the user could use over multiple images and increase the complexity of attacking the system and thereby increasing it’s overall security making it harder to guess the user’s graphical password.  

The combination Patvareczki and Bandyopadhyay does not disclose the following limitation taught by Shepard:
Shepard in ¶28 discloses how a “suspicious index” is used in determining the number of CAPTCHAs used: “The level of difficulty of the questions, the number of questions and the potential number of correct or incorrect answers may be determined by based on the suspicious index associated with a session as determined by the suspicious index manager 230.”).

The Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. One or more of the rationales given by the Supreme Court are applicable and the examiner relies upon the following rationale(s) to support the conclusion of obviousness: “[a]pplying a known technique to a known device (method, or product) ready for improvement to yield predictable results” (see MPEP 2143).
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to apply Shepard’s system of using a “suspicious index” to adjust the number of images used in  Bandyopadhyay’s and Shepard’s authentication system to make it more difficult or easier to authenticate a user for both convenience to the user (if the risk level is lower and permits less authentication) while also accommodating greater security (if the risk level is higher and requires more authentication) to avoid unauthorized access to resources. 
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee of $210.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143.  The examiner can normally be reached on Monday thru Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/ALEXANDER LAGOR/
Primary Examiner
Art Unit 2491